Citation Nr: 1501082	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently service connected for posttraumatic stress disorder (70 percent disabling), erectile dysfunction with peyronie's disease associated with prostate cancer (20 percent disabling), and prostate cancer (20 percent disabling).  Thus, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) (2014).

A January 2009 VA examination report indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Although this income may be age related, a July 2009 VA examination report indicates that he at least applied for SSA disability benefits, but was denied.  In view of this information, there may be SSA records potentially relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, the record contains both private and VA medical opinions however they are insufficient to decide the claim.  The VA medical opinions discuss the effects of each individual disability on employability but they lack a discussion on the combined effects of the service-connected disabilities.  The private medical opinions do not provide a rationale for their conclusions.

A VA examination is needed to determine whether the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

Lastly, it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Shreveport, Louisiana.  More recent VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since March 2012, including those from the Shreveport VAMC.

2.  Obtain all SSA disability records, including all medical records related to the Veteran's claim.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment and education in connection with the claim for a TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.  If the examiner finds that the Veteran is able to secure or follow substantially gainful employment, he should give examples of the types of employment the Veteran could pursue.

The Board acknowledges that the Veteran previously indicated that he quit working as a self-employed mechanic due to his back problems, which are not service connected.  Notwithstanding this fact, the Veteran's service-connected disabilities may on their own or in combination with each other also render him unemployable.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

